UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Omer Waqas Khwaja,                                                       3/9/2020

                               Plaintiff,
                                                              1:19-cv-07070 (GBD) (SDA)
                   -against-
                                                              ORDER
 Jobs to Move America, et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Pro se Plaintiff’s response to Defendants’ motion to stay discovery (ECF No. 46) was to be

filed by March 5, 2020 and is now past due. (See ECF No. 45.) Plaintiff shall respond to

Defendants’ motion no later than Monday, March 16, 2020, otherwise it will be granted on

default.

       The Clerk of the Court is respectfully requested to mail this Order to Pro Se Plaintiff at the

address indicated on the docket.

SO ORDERED.

DATED:        New York, New York
              March 9, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
